DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 08/31/2021.
Claims 1 – 27 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (U.S. 11,288,321 B1) in view of Yang et al (U.S. 2020/0210524 A1).
♦As per claims 1, 10, 19, 
Rose discloses a method, an apparatus comprising at least one processor and at least one non-transitory memory comprising program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least:
“receive a first natural language query from a client device” See Fig. 2, col. 5 lines 40 – 67 of Rose, wherein “the user speaking the utterance 222… into a microphone on the user device”.
“generate a first analytic operation instruction associated with a 
“determine a first 
“generate a first natural language response to the first natural language query based at least in part on the first 
“transmit the first natural language response to the client device” See Fig. 7 – 11 of Rose wherein the natural language is displayed to the user.
Rose teaches the data in database can be classified into different categories and have different types (text, video, image…). Therefore, the data objects in this case are equivalent to “multi-dimensional data object” in the claim invention. In case the Applicant disagree, the Examiner provides another example.
Yang, in the same filed of endeavor, discloses a system supporting natural language query including the teaching of:
Receiving a natural language query: See Fig. 3, element 302, and Fig. 11 of Yang.
Generating operation instructions and determine object: See Fig. 3, element 304, 314, and Fig. 11 of Yang.
Providing the results: See Fig. 11, step 1160 of Yang.
A multi-dimensional database: See Fig. 9A-B, paragraph 0148 - 0149 of Yang.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Yang into the invention of Rose, since both inventions were available and the combination would provide the user more desirable results are reduce the time searching for information.
♦As per claims 2, 11, 20,
“wherein the first analytic operation instruction defines at least one query parameter and at least one analytic operation type” See Fig. 4, Fig. 9 of Rose wherein different parameters are provided.
♦As per claims 3, 12, 21,
“wherein the at least one query parameter corresponds to a dimension instance in a feature space associated with the multi-dimensional dataset” See col. 7 lines 33 – 55 of Rose (time, location, type); also Paragraphs 0130, 0132 of Yang (dimensions).
♦As per claims 4, 13, 22,
“wherein the at least one analytic operation type comprises one or more of a filtering operation, a grouping operation, or a variance operation” See Fig. 9 of Rose (grouping documents into a folder).
♦As per claims 5, 14, 23,
“wherein, when determining the first multi-dimensional data object based at least in part on the first analytic operation instruction, the at least one non- transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to further: retrieve a plurality of multi-dimensional data objects based at least in part on the at least one query parameter; and generate the first multi-dimensional data object based on performing at least one analytic operation on the plurality of multi-dimensional data objects” See Fig. 9 of Rose (grouping documents into a folder).
♦As per claims 6, 15, 24,
“wherein, when generating the first natural language response to the first natural language query, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to further: select a narrative function script based on the first natural language query; and generate the first natural language response based at least in part on the narrative function script, the first analytic operation instruction, and the first multi-dimensional data object” See Fig. 9 of Rose (presenting natural language response and documents).
♦As per claims 7, 16, 25,
“wherein, subsequent to transmitting the first natural language response to the client device, the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to further: update contextual data stored in a discourse model based at least in part on the first natural language query and the first natural language response; receive a second natural language query from the client device; generate a second analytic operation instruction associated with the multi-dimensional dataset based at least in part on the second natural language query and the contextual data; determine a second multi-dimensional data object based at least in part on the second analytic operation instruction and the multi-dimensional dataset; generate a second natural language response to the second natural language query based at least in part on the second multi-dimensional data object; and transmit the second natural language response to the client device” See Fig. 9 – 10, col. 8 lines 55 – col. 10 lines 25 of Rose wherein second natural language is received and corresponding response is provided.
♦As per claims 8, 17, 26,
“wherein, when generating the second analytic operation instruction, the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to further: generate at least one inferred query parameter based on the second natural language query and the contextual data” See Fig. 9 – 10, col. 8 lines 55 – col. 10 lines 25 of Rose wherein second natural language is received and corresponding response is provided.
♦As per claims 9, 18, 27,
“when determining the second multi-dimensional data object, the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to further: determine the second multi-dimensional data object based at least in part on the at least one inferred query parameter” See Fig. 9 – 10, col. 8 lines 55 – col. 10 lines 25 of Rose wherein second natural language is received and corresponding response is provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161